Long, J.
Action, trespass quare clausum, commenced in the circuit court. Plaintiff alleged that he was the owner of the land described in his declaration. Plea, general issue only. On the trial, plaintiff proved his title .and the trespass. Defendant admitted the trespass, and ■claimed that the only questions were the amount of damages, and whether^ the trespass was willful and malicious. The jury, under the' evidence, returned a verdict for plaintiff for $47.50, and that the trespass was casual, and not willful. Judgment was entered for plaintiff on the verdict, and for defendant for costs. Plaintiff brings error, and claims that the costs should have been awarded to him.
The case is ruled by Ostrom v. Potter, ante, 115. The court was correct in awarding defendant his costs.
Judgment affirmed.
The other Justices concurred.